Citation Nr: 1829377	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-28 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome prior to August 21, 2014.

2.  Entitlement to service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for tension headaches (claimed as chronic and migraine headaches), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as indigestion and gastrointestinal problems), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1989 to January 1993. 

These matters are before the Board of Veterans' Appeals (Board) from February 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

A January 2016 rating decision increased the rating for IBS from 10 percent to 30 percent, effective August 21, 2014.  A claimant is presumed to be seeking the maximum benefit available at law.  AB v. Brown, 6 Vet. App. 35 (1993).  Although 30 percent is the maximum schedular rating for IBS, the effective date is not the earliest available, as such the claim for a rating in excess of 10 percent prior to August 21, 2014 remains on appeal.  

The Board notes the Veteran submitted a notice of disagreement in March 2018 in response to the October 2017 rating decision denying service connection for sarcoid myocarditis/pericarditis with ventricular and supraventricular arrhythmia, s/p AICD implant.  Although the Board is cognizant of the United States Court of Appeals for Veterans Claims' decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to delay the RO's action on that appeal.  As such, no action will be taken by the Board with respect to the issue at this time.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period prior to August 21, 2014, the Veteran's irritable bowel syndrome was manifested by more or less constant abdominal pain, cramping, and alternating diarrhea and constipation.

2.  The probative evidence of record is in relative equipoise as to whether the Veteran's hypertension is etiologically related to service.

3.  The probative evidence of record is in relative equipoise as to whether the Veteran's headaches are etiologically related to service.

4.  The Veteran has not been diagnosed with chronic fatigue syndrome, and the Veteran's chronic fatigue symptoms are related to his service-connected Obstructive Sleep Apnea (OSA).

5.  The Veteran's service-connected disabilities did not render the Veteran unable to secure or follow a substantially gainful occupation.

6.  The award of a 100 percent combined disability rating renders the issue of entitlement to TDIU moot beginning July 26, 2016.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2014, the criteria for entitlement to an evaluation of 30 percent for irritable bowel syndrome have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7319, 7332 (2017).
2.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for tension headaches have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

4.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  The criteria for assignment of a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

For IBS, the February 2012 rating decision awarded service connection for IBS, evaluated as 10 percent disabling, effective November 16, 2010.  As noted in the Introduction, a January 2016 rating decision awarded a maximum schedular rating for IBS, effective August 21, 2014.  As such, the period under consideration is the period prior to August 21, 2014.  

A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. Id.

The Veteran contends he is entitled to an initial rating of 30 percent.  In January 2011, the Veteran was afforded a VA examination.  He reported loose watery stools once or twice a day, and indicated that the stools may be okay for a few days, but they would then become watery again.  He indicated that he would have to go to the bathroom at a moment's notice when he had loose stools.  The Veteran reported a negative history of constipation and a positive history of diarrhea and abdominal pain.  He described the abdominal pain as constant pressure in the left upper quadrant, which he rated as ranging from a 2 on a 10 pain scale to a 10.  He indicated that if his pain reached a 10, he would go to the hospital.  

In the notice of disagreement (NOD) submitted in November 2012, the Veteran reported he suffered from constant abdominal pain, diarrhea and constipation.  

In a March 2013 statement in support of claim, the Veteran's wife reported the Veteran suffered from constipation and diarrhea with severe abdominal pain, sometimes runny and hard stool at the same time.  

In a July 2014 Intestinal Conditions Disability Benefits Questionnaire, the Veteran reported alternating diarrhea and constipation with cramping pain.  The treating provider noted that when he first saw the Veteran in October 2012, the Veteran reported having years of alternating diarrhea and constipation with cramping pain.  The provider noted the Veteran had experienced years of constantly alternating bowel issues and that he had more or less constant abdominal distress.  

Considering the criteria in Diagnostic Code 7319, the Board finds that the next-higher, and maximum, rating of 30 percent is warranted throughout the appeal period.  The evidence reflects the Veteran has been reporting to his treatment providers and in lay statements that he has experienced constant abdominal pain with alternating diarrhea and constipation throughout the period on appeal prior to August 21, 2014.  As a lay person, the Veteran is competent to report the frequency and severity of symptoms associated with IBS.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Accordingly, since the initial grant of service connection, the Veteran's symptomatology warrants a disability rating of 30 percent; and as such, entitlement to an increased rating for IBS is granted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be service-connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The Veteran's service personnel records reflect that he served in Southwest Asia and participated in Operation Desert Storm.

Service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of 38 C.F.R. § 3.317, the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and that has features such as fatigue, pain, and/or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not to be considered medically unexplained.  Id.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for six months or more, as well as disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (providing that the six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest).

Under 38 C.F.R. § 3.317, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Hypertension

The Veteran contends his hypertension began during active duty, as he had elevated readings, but was never diagnosed.  The Veteran was afforded a VA examination in January 2011.  The examiner was unable to provide a diagnosis as the Veteran failed to comply with the request for a 3-day blood pressure check.  In February 2011, the examiner provided an addendum opinion as to the Veteran's hypertension after reviewing the Veteran's 3 day blood pressure check.  The examiner diagnosed the Veteran with hypertension.  The examiner opined it is at least as likely as not that the Veteran's hypertension began while on active duty, citing two elevated blood pressure readings while on active duty in the Veteran's service treatment records (STRs) in January 1989 and January 1991.  In August 2016, the Veteran was afforded another VA examination.  The examiner opined the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness; instead, the examiner determined the Veteran's hypertension was due to obesity.  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The February 2011 VA addendum medical opinion provided a positive nexus opinion for hypertension, and the August 2016 VA examination provided a negative nexus opinion for hypertension.  Both opinions provided rationales for the conclusions reached and reflect a review of the claims file and consideration of the Veteran's history and the Board finds that they are entitled to equal weight of probative value.  As such, the Board concludes the evidence regarding a nexus between an in-service disease or injury and the current disability are in relative equipoise, and the benefit of the doubt is afforded to the Veteran.  Accordingly, the Board finds service connection for hypertension is established and granted.

Headaches

The Veteran contends his headaches began during active duty.  Private treatment notes in January 2001 and February 2001 note the Veteran complaining of headaches.  The Veteran was afforded a VA examination in January 2011, and the examiner opined the headaches were a diagnosable chronic multisymptom illness with a partially explained etiology that was at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner noted that the Veteran took prescribed prophylactic medications and had environmental exposures during his deployment.  Due to the examination, the examiner determined it was at least as likely as not that the Veteran's headaches began during his deployment for the Gulf War.  In August 2016, the Veteran was afforded another VA examination.  The examiner opined the Veteran's headaches were less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner based his opinion on the lack of evidence in the veteran's STRs and VA records.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The January 2011 VA examination opinion provided a positive nexus opinion for headaches, the August 2016 VA examination provided a negative nexus opinion for headaches.  Both opinions provided rationales for the conclusions reached and reflect a review of the claims file and consideration of the Veteran's history and the Board finds that they are entitled to equal weight of probative value.  Thus, the Board finds the evidence regarding a nexus between an in-service disease or injury and the current disability in relative equipoise, and the benefit of the doubt is afforded to the Veteran.  Accordingly, the Board finds service connection for headaches is established and granted.

Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome due to undiagnosed multi-symptom illness related to his service in the Persian Gulf.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
The Veteran does not have a current medical diagnosis of chronic fatigue syndrome or an undiagnosed illness manifested by symptoms of fatigue.  The Veteran's STRs are silent for a diagnosis of chronic fatigue syndrome.  The Veteran was afforded VA examinations in January 2011, March 2013, and August 2016.  These examination reports do not reflect a diagnosis of chronic fatigue syndrome.  The March 2013 examiner determined the Veteran did not have a diagnosis for chronic fatigue syndrome.  The August 2016 VA examiner specifically found that the Veteran did not have chronic fatigue syndrome and the Veteran's chronic fatigue symptoms were most likely etiologically caused by the Veteran's service-connected OSA.  The examiner noted a private medical letter from July 2016 which stated the Veteran had "chronic fatigue", but the doctor did not provide medical documentation to support the diagnosis.  The examiner noted the Veteran's reports of "fatigue" and history, but found no chronic fatigue syndrome or any other undiagnosed illness manifested by fatigue.  

The March 2013 and August 2016 examinations for chronic fatigue syndrome specifically found no diagnosis of chronic fatigue syndrome.  The other medical evidence of record similarly does not provide any probative diagnosis of chronic fatigue syndrome or an undiagnosed illness manifested by symptoms of fatigue which outweigh the August 2016 examiner's findings and rationale.  Although the Veteran has no diagnosis for chronic fatigue syndrome, the August 2016 examiner did provide an opinion that the Veteran's service-connected OSA caused the Veteran's chronic fatigue symptoms.

Indeed, the Veteran contends his fatigue was due to his involvement in the Persian Gulf.  The Veteran's fatigue has already been considered and rated as part of OSA.  Hypersomnolence is part of the rating criteria for OSA, for which the Veteran is service-connected.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  As the persuasive medical evidence of record indicates that the Veteran's symptoms of fatigue are related to his service-connected OSA, and not to any other diagnosed or undiagnosed disability, service connection cannot be separately granted for the symptoms.

Regarding the Veteran's opinion as to whether he has chronic fatigue syndrome; although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability with specific requirements for diagnosis or undiagnosed illness manifested by symptoms of fatigue that exists separate from symptoms related to his OSA, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for chronic fatigue syndrome, is not warranted.

IV.  TDIU

The Veteran contends his service-connected disabilities render him unable to secure gainful employment.  According to the July 2016 Application for Increased Compensation Based on Unemployability, the Veteran worked full time as a Police officer from August 2000 to July 2016.  Effective July 26, 2016, the Veteran had a combined disability rating of 100 percent.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

The Veteran does not have a single disability rated 100 percent, no service-connected disability alone meets the criteria for the assignment of a TDIU during the time period on appeal, nor has any single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  As the Veteran worked full time throughout the period on appeal, until July 2016 when his combined rating equaled 100 percent, the preponderance of the evidence is against the claim for TDIU and this claim must be denied.


ORDER

Prior to August 21, 2014, entitlement to an evaluation of 30 percent for irritable bowel syndrome is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for tension headaches is granted.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to TDIU is denied.


REMAND

The Veteran was afforded a VA examination in August 2016.  The examiner opined that the Veteran's GERD was less likely than not incurred in or caused by active service to include service in Southwest Asia.  In the rationale, the examiner cited obesity as the reason for the Veteran's GERD condition.  However, the Board finds this opinion inadequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner failed to address evidence in the Veteran's STRs which included gastroenteritis of unknown etiology in August 1989; throwing up in August 1989; and chest pain in August 1990.  The examiner also neglected to address lay contentions by the Veteran in his rationale.  Therefore, remand is necessary for an addendum opinion as to the etiology of the Veteran's GERD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Obtain and associate with the claims file any updated VA treatment records from August 2017 to the present.

3.  After updated records have been obtained, forward the Veteran's file to the August 2016 examiner, and if that examiner is unavailable, forward the Veteran's file to a qualified medical professional to provide an addendum opinion to determine the nature and etiology of the Veteran's GERD.  If the examiner determines that an in-person examination of the Veteran is necessary, then such should be scheduled.

The examiner is asked to address the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that GERD or any other diagnosed gastrointestinal disability had its onset directly during the Veteran's active duty service or is otherwise related to any event or injury during active duty?

(b) If the Veteran has gastrointestinal symptoms that are not associated with GERD or another diagnosed gastrointestinal disability, then does he have objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by gastrointestinal symptoms that has existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period?  

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, (2) explain how that evidence justifies your opinion, (3) and address any contrary medical evidence in the record.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims considering all the evidence of record.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


